              Case 8-20-71878-reg              Doc 2   Filed 04/15/20      Entered 04/15/20 11:36:51


Information to identify the case:
Debtor
                Rob Diamond                                               EIN _ _−_ _ _ _ _ _ _
                Name


United States Bankruptcy Court Eastern District of New York
                                                                          Date case filed for chapter 7 4/14/20
Case number: 8−20−71878−reg




                          SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

A petition under Title 11, United States Code was filed against you on April 14, 2020, in this Bankruptcy Court
requesting an Order for Relief under Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition can be viewed at the Court or on
PACER (Public Access to Court Electronic Records).


 Address of Clerk:          United States Bankruptcy Court
                            290 Federal Plaza
                            Central Islip, NY 11722

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Name and Address of Petitioner's Attorney:

                       Michael S Fox
                       Olshan Frome Wolosky LLP
                       1325 AVENUE OF THE AMERICAS
                       New York, NY 10019

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



Dated: April 15, 2020

                                                                For the Court, Robert A. Gavin, Jr., Clerk of Court



BLinvol1r.jsp [Involuntary summons 02/01/17]
